    7

•

                                                     SEALEO
                            UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                 NO. 5·-20-UZ-143-l               M (_1..)
        UNITED STATES OF AMERICA                )
                                                )
                     v.                         )            INDICTMENT
                                                )
        RASHA.WN DYHEEN MAHORN                  )

              The Grand Jury charges that:




              On or about July 3, 2019, in the Eastern District of North Carolina, the

        defe1;1-dant, RASHA~N DYHEEN MAHORN, know~g he had. p_reviously been

        convicted of a crime· punishable by imprisonment for a term exceeding one (1) year,

        knowingly possessed a firearm, and the firearm was in and affecting commerce, in

        violation of Title 18, United States Code, Sections 922(g)(l) and 924. ~




                            (Remainder of page intentionally left blank.)




                 Case 5:20-cr-00143-M Document 1 Filed 03/25/20 Page 1 of 3
                                  FORFEITURE NOTICE

       The defendant is hereby given notice that all of the defendant's interest in all

property specified herein is subject to forfeiture.

       Upon conviction of the offense(s) set forth in the foregoing Count, the defendant

shall forfeit to the United States, pursuant to Title 18, United States Code, Section

924(d), as made applicable by ';ritle 28, United States Code, Section 2461(c), any and

all firearms or ammunition involved in or used in a knowing commission of the said

offense(s).

       The forfeitable property includes, ·but is not limited to, the following:

   • One Walther, Model PPKS, 9mm semi-automatic handgun, serial number
     249669;and

   • All associated magazines and ammunition.

       If any of the above-described forfeitable property, as a result of any act or

omission of the defendant -

       (1)      cannot be located upon the exercise of due diligence;

       (2)      has been transferred or sold to, or deposited with, a third person;

       (8)      has be~m placed beyond the jurisdiction of the court;

       (4)      has been substantially diminished in value; or

       (5)      has been commingled with other property which cannot be subdivided

                without difficulty,




                                             2

             Case 5:20-cr-00143-M Document 1 Filed 03/25/20 Page 2 of 3
it i~ the intent of the United States, pursuant to Title 21, Unit~d States Code, Section

853(p), to seek forfeit:ure of any other prop~rty   of said defendant up to the value of
the above forfeitable property.

                                              A TRUE BILL:           A




                                           L~--
                                           ~, -- FOREPERSON


                                                              DATE

ROBERT J. HIGDON, JR.
United States Attorney



BY,1.e::-
Ass~tant United States Attorney




                                          3

         Case 5:20-cr-00143-M Document 1 Filed 03/25/20 Page 3 of 3
